Citation Nr: 1131262	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO. 08-05 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for coronary artery disease (CAD), to include as secondary to service connected disability.

4. Entitlement to service connection for insomnia, to include as secondary to service connected non-Hodgkin's lymphoma, status post splenectomy

5. Entitlement to an evaluation in excess of 30 percent for service connected 
non-Hodgkin's lymphoma, status post splenectomy (lymphoma).

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) regional office in Hartford, Connecticut (RO).

An August 2009 rating decision granted service connection for an acquired psychiatric disorder, diagnosed as adjustment disorder with anxiety, posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder, not otherwise specified; the disorder was assigned a 30 percent rating effective September 28, 2006. As the issues of service connection for a depressive disorder and for PTSD have been granted, they are no longer part of the Veteran's appeal.

The issues of entitlement to service connection for CAD and entitlement to TDIU are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. 

FINDINGS OF FACT

1. All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for service connection for hearing loss, tinnitus, and insomnia, as well as his claim for an increased rating for lymphoma; and he has otherwise been assisted in the development of his claims.

2. The Veteran's assertion of tinnitus since active military service is not credible. 

3. The Veteran's statements that he currently has hearing loss; and insomnia as a separate disorder from a service-connected mental disorder, and as due to service are not competent.

4. The July 2009 opinion that the Veteran's hearing loss is not due to service is competent, credible, and probative.

5. The Veteran does not have a hearing loss that is causally related to service.

6. The Veteran does not have tinnitus that is causally related to service.

7. The Veteran does not have insomnia as a separate disorder from a service-connected mental disorder, that is otherwise causally related to service or to service-connected disability.

7. The Veteran's service-connected lymphoma is manifested by a splenectomy with no residuals.




CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for hearing loss are not met. 38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2010).  



2. The criteria for the establishment of service connection for tinnitus are not met. 38 U.S.C.A.§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3. The criteria for the establishment of service connection for insomnia are not met. 38 U.S.C.A.§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

4. The criteria for a rating in excess of 30 percent for lymphoma are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.117, Diagnostic Codes 7715-7706 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010). The regulations implementing VCAA have been enacted. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). The RO sent the Veteran a letter in July 2006, prior to adjudication, that informed him of the requirements to establish entitlement to service connection. He was notified of the requirements to establish entitlement to an increased evaluation in March 2007.

In accordance with the requirements of VCAA, the letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. No additional private evidence was subsequently added to the claims files after the letters. 

In compliance with the duty to notify the Veteran of what information would substantiate his claims, the Veteran was informed in the July 2006 letter on disability ratings and effective dates. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim. VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159. A VA audiological examination was conducted in July 2009; a VA evaluation of the Veteran's lymphoma was conducted in May 2009.

With respect to the issue of service connection for insomnia, no nexus opinion is on file. However, no nexus opinion is needed. Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4). Because not all of these conditions have been met, as will be discussed below, a VA examination is not necessary. 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A. Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.

The medical evidence does not include any diagnosis of insomnia. Consequently, the Veteran has not presented evidence indicating a nexus between a current condition and either service or a service-connected disorder. Thus, there exists no reasonable possibility that a VA examination would result in findings favorable to the Veteran. Accordingly, the Board finds that an etiology opinion is not "necessary." See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided on appeal. The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his RO hearing in April 2008. All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).


Analyses of the Claims

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Service Connection Claims

The Veteran seeks service connection for a bilateral hearing loss, tinnitus, and insomnia. He has contended, including at his April 2008 RO hearing, that his exposure to acoustic trauma in service resulted in his current bilateral hearing loss and tinnitus and that he has had problems sleeping. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 


In the case of sensorineural hearing loss in the frequencies of 500 to 4000 hertz, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Although the Courts have also held that laypersons are competent to report symptoms regarding tinnitus as here, the determination of competency is different than that of credibility. See Charles v. Principi, 16 Vet. App. 370 (2002). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Hearing loss and tinnitus

As is noted above, the Board is required to follow applicable statutes and regulations in its decisions. Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2010).

The Veteran's service treatment records do not reveal any complaints or findings of a hearing loss or tinnitus. Pure tone thresholds on separation audiological evaluation in September 1972 are all 10 decibels or lower.

It was reported on VA general medical evaluation in January 1995 that the Veteran's hearing was good. The Veteran was awarded Social Security Administration disability benefits in March 1997, effective on December 1, 1995, due to back disability.

July 2006 VA audiological evaluation revealed bilateral mild to severe sensorineural hearing loss. Also noted was intermittent high pitched tinnitus on the left.

The Veteran testified in support of his claims at the RO in April 2008 that he was exposed to acoustic trauma in service, including aircraft noise, and that he has had ringing in his ears since service.


VA audiological evaluation in November 2008 revealed bilateral hearing loss.

The Veteran complained on VA audiological evaluation in April 2009 of decreased hearing for the previous 3-4 years and of intermittent tinnitus in the left ear for the past 5 years. Testing revealed pure tone thresholds at the relevant frequencies from 500 to 4000 hertz of greater than 40 decibels beginning at 3000 hertz in the right ear and beginning at 1000 hertz in the left ear. The diagnoses were mild to moderate sensorineural hearing loss in the right ear, mild to moderately severe sensorineural hearing loss in the left ear, and intermittent bilateral tinnitus. 

The VA examiner who examined the Veteran in April 2009 concluded in July 2009 that it was unlikely that the Veteran's current hearing loss is related to service.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file. Prejean v. West, 13 Vet. App. 444 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998). See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

The Veteran's service treatment records are highly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The above evidence reveals that the initial notation of a problem with hearing loss or tinnitus was not until hearing evaluation in July 2006, which is many years after service discharge. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim). Moreover, according to the April 2009 VA hearing examination, the Veteran began having problems with hearing loss and tinnitus within the previous 5 years. After review of the claims files, the VA audiologist concluded that it was less likely than not that the Veteran's current hearing loss is due to service noise exposure. There is no nexus opinion on file in favor of the claim. 

While the Veteran is competent to report his symptoms, he has also reported on VA evaluation in April 2009 that his hearing loss and tinnitus began many years after service. Specifically as to his current contention that he has had tinnitus since service, the Veteran is not credible. In light of the evidence noted above, the Veteran is not competent to opine that he currently has hearing loss and tinnitus due to service. Consequently, service connection for bilateral hearing loss and tinnitus are denied. 

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claims denied above, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Insomnia

The Veteran also seeks entitlement to service connection for insomnia, to include as secondary to his service-connected lymphoma and/or psychiatric disorder. 

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for insomnia. The Veteran's post service treatment records do not reveal any diagnosis of insomnia or any indication, other than the Veteran's recent hearing testimony and statements, that he has a current disability manifested by insomnia due either to his active service or to service-connected disability other than the presently service-connected psychiatric disorder.

The Board finds that entitlement to service connection for insomnia, to include as secondary to service-connected disability, is not warranted. The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any insomnia. At all events, the Veteran is already in receipt of service connection for a psychiatric disorder which is evaluated as 30 percent disabling, and which is evaluated in part upon chronic sleep impairment. See 38 C.F.R. § 4.130, Schedule of Ratings for Mental Disorders. Were the Board to grant service connection for insomnia and the Veteran were to be assigned a separate disability rating, the action would constitute pyramiding, because the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited. 38 C.F.R. § 4.14 (2010). A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203 (1993). 

In reaching the decision above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against entitlement to service connection for insomnia, to include as secondary to lymphoma, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating Claim

The Veteran is currently assigned a 30 percent rating for lymphoma under Diagnostic Codes 7715-7706. He has contended, including at his April 2008 hearing, that his service-connected lymphoma is more severe than currently evaluated. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010). Separate diagnostic codes identify various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.1. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Although a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (and see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. See Butts v. Brown, 5 Vet. App. 532 (1993).

The Veteran's service-connected lymphoma has been evaluated as 30 percent disabling since October 1994 and is currently evaluated under Diagnostic Codes 7715-7706. In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used. Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined. Diseases will be identified by the number assigned to the disease itself, with the residual condition added, preceded by a hyphen. 38 C.F.R. § 4.27 (2010).

The original 30 percent rating was assigned for the splenectomy under Diagnostic Code 7706. The pertinent diagnostic codes have changed since the Veteran was service connected for his lymphoma. Under the rating criteria in effect prior to September 1995, a 30 percent evaluation was assigned for the removal of the spleen to include complications. Under the current rating criteria, a maximum rating of 20 percent is provided for a splenectomy. A note in connection with this diagnostic code provides that complications such as systematic infections with encapsulated bacteria are to be rated separately. 38 C.F.R. § 4.117, Diagnostic Code 7706.

The Veteran's splenectomy has been assigned a 30 percent evaluation, which is in excess of the maximum evaluation provided for this disability under Diagnostic Code 7706. Moreover, a review of the record, which includes VA evaluation reports dated in June 2007 and May 2009, fails to reveal that the Veteran currently has any complications such as systematic infections with encapsulated bacteria. In fact, it was noted on the VA evaluations that the Veteran's lymphoma is in remission. Therefore, a rating in excess of 30 percent is not warranted under DC 7706. 

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1) (2010). 

The schedular evaluations in this case are not inadequate. Ratings in excess of those assigned are provided for certain symptomatology of the service-connected disorder at issue, when there are complications from a splenectomy, but the medical evidence reflects that this symptomatology is not present in this case. See 38 C.F.R. § 4.1 (2010).

The medical findings do not indicate that the Veteran's lymphoma causes "marked" interference with employment. As noted, there are no complications from the disability. There is also no evidence of frequent periods of hospitalization due to service-connected disorder. Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for lymphoma pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The Board has considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the increased rating claim on appeal, and the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for insomnia is denied.

An evaluation in excess of 30 percent for service-connected lymphoma is denied.


REMAND

With respect to the Veteran's claim for service connection for CAD, to include as secondary to service-connected disability, there is post-service evidence of CAD. There is, however, no nexus opinion on file on whether the Veteran's CAD is causally related to service or to service-connected disability. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310. In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Service connection is also warranted for additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

With respect to the Veteran's TDIU claim, there is no opinion on file on whether the Veteran's service-connected disorders are severe enough to cause unemployability.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination. 

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the exact nature and severity of a disability. See also 38 C.F.R. § 3.159 (2010). 

1. The AMC/RO must contact the Veteran and ask him to provide the names and addresses, as well as the dates of treatment, of all health care providers who have treated him since August 2009, the date of the most recent evidence on file, for CAD and/or for any 
service-connected disability. After securing any appropriate consent from the Veteran, VA must obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder. 

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and request him to provide copies of the outstanding medical records. All attempts to secure this evidence must be documented in the claims file by the AMC/RO. 

2. After the above has been completed, the AMC/RO must arrange for examination of the Veteran by an appropriately qualified physician to determine the etiology of his CAD. The claims folder must be made available and reviewed by the physician in conjunction with the evaluation. The following considerations will govern the evaluation:



a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated. 

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether the Veteran's CAD was caused or aggravated by service or by his 
service-connected lymphoma or psychiatric disorder. In other words, the examiner must include an opinion as to whether the service-connected lymphoma and psychiatric disorder either caused or worsened the presently 
non-service-connected CAD, and state the medical basis for such an opinion. 

c. In all conclusions, the examiner must state why, or why not, the service-connected disorders caused or aggravated CAD. If the examiner is unable to make a determination without resorting to mere speculation, he/she must so state. 

d. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence. 

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail. The report prepared must be typed.

3. The AMC/RO will also arrange for review of the claims files by an appropriate health care provider to determine whether the Veteran's service-connected disabilities are severe enough to prevent him from gainful employment. The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the reviewer for review in conjunction with the opinion, and the reviewer must specifically acknowledge receipt and review of these materials in any report generated. 

b. After reviewing the claims files, the reviewer must provide an opinion on whether the Veteran's service-connected disabilities are severe enough to prevent him from gainful employment. 

c. In all conclusions, the reviewer must identify and explain the medical basis or bases, with identification of the evidence of record. If the reviewer is unable to make a determination without resorting to mere speculation, he/she must so state. 

d. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence. 

e. If a current examination is needed in order to provide the requested opinion, an examination will be conducted and the Veteran must be notified prior to the examination of the consequences for failure to appear at the scheduled examination.

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail. The report prepared must be typed.

4. The AMC/RO will notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of a claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for the examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable. 

5. After the above has been completed, the AMC/RO must review the claims files and ensure that all of the development actions have been conducted and completed in full. If any development is incomplete, the AMC must undertake complete development. 

6. Thereafter, the AMC/RO must readjudicate the issue of entitlement to service connection for CAD, to include as secondary to service-connected disability, and then must readjudicate the issue of entitlement to TDIU, based on all relevant evidence on file, to include any additional evidence added as a result of this remand. If either of the benefits sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case and must be afforded an appropriate opportunity to respond. 

Thereafter, if indicated, the case must be returned to the Board for the purpose of appellate disposition. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AMC/RO. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


